UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7334



BRYAN GARNETT,

                                              Plaintiff - Appellant,

          versus


GARY WATERS, Chief of Security; THOMPSON,
Deputy Court Escort; JOHN DOE, Medical
Administrator; COFRAN, Deputy; JOHN DOE, No. 1
Deputy;   COLTRALL,    Deputy;   All    others
associated, sued in their individual and
official capacities,

                                           Defendants - Appellees,

          and


COFTRAN, Deputy Court Escort,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00314-HEH)


Submitted:   December 13, 2007         Decided:     December 20, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bryan Garnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Bryan    Garnett    appeals      the    district    court’s      order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.              We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.               Garnett v. Waters,

No. 3:06-cv-00314-HEH (E.D. Va. Aug. 14, 2007).               We dispense with

oral   argument    because    the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -